Citation Nr: 0524534	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  00-20 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as chloasma and to include claimed as due to 
undiagnosed illness.

2.  Entitlement to service connection for a sinus disorder, 
to include claimed as due to undiagnosed illness.

3.  Entitlement to service connection for a chronic 
disability manifested by fatigue, to include claimed as due 
to undiagnosed illness.

4.  Entitlement to service connection for a sleeping 
disorder, to include claimed as due to undiagnosed illness.

5.  Entitlement to service connection for a shoulder and 
wrist disorder, to include claimed as due to undiagnosed 
illness.




REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and two former fellow servicemen


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 20, 1990, to 
June 27, 1991, including Persian Gulf War service in the 
Southwest Asia theater of operations from November 26, 1990, 
to May 24, 1991.  The veteran also completed two prior years 
of active duty. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 RO decision, which denied the claims 
sought on appeal.  

In March 2003, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  A copy of the transcript of the hearing is of 
record.  

In October 2003, the Board remanded the case to the RO for 
further development.  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  There is no competent evidence showing that the veteran 
currently has a skin disorder, to include chloasma, which is 
related to active service or due to an undiagnosed illness 
that developed during the Persian Gulf War.

3.  There is no competent evidence showing that the veteran 
currently has a sinus disorder, which is related to active 
service or due to an undiagnosed illness that developed 
during the Persian Gulf War.

4.  There is no competent evidence showing that the veteran 
currently has a chronic disability manifested by fatigue, 
which is related to active service or due to an undiagnosed 
illness that developed during the Persian Gulf War.

5.  There is no competent evidence showing that the veteran 
currently has a sleeping disorder, which is related to active 
service or due to an undiagnosed illness that developed 
during the Persian Gulf War.

6.  There is no competent evidence showing that the veteran 
currently has a shoulder and wrist disorder, which is related 
to active service or due to an undiagnosed illness that 
developed during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  A skin disorder, to include chloasma, is not due to 
disease or injury that was incurred in or aggravated by 
service, nor is it due to undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 
3.317 (2004).  

2.  A sinus disorder, is not due to disease or injury that 
was incurred in or aggravated by service, nor is it due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303, 3.317 (2004).  

3.  A chronic disability manifested by fatigue is not due to 
disease or injury that was incurred in or aggravated by 
service, nor is it due to undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 
3.317 (2004).  

4.  A sleeping disorder is not due to disease or injury that 
was incurred in or aggravated by service, nor is it due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303, 3.317 (2004).  

5.  A shoulder and wrist disorder is not due to disease or 
injury that was incurred in or aggravated by service, nor is 
it due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in May 1999, and, as explained 
herein below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  Further, the Board 
finds that the timing of the VCAA notice is not prejudicial 
to the veteran because it was sent prior to the transfer of 
the case to the Board for appellate consideration in May 
2005, and the veteran was offered ample opportunity to 
present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate these 
claims.  

In the VCAA notice sent to the veteran in March 2004, the RO 
advised the veteran of what was required to prevail on his 
claims for service connection, what specifically VA had done 
and would do to assist in the claims, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any information that is relevant to his appeal.  

Further, the veteran was provided with a copy of the rating 
decision dated in May 1999 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claims were denied and the evidence it had 
considered in denying the claims.  The general advisements 
were reiterated in the statement of the case issued in August 
2000.  The rating decision and statement of the case 
reflected that the RO denied the veteran's claims on the 
basis that they were not well grounded, which was a concept 
eliminated by the VCAA.  However, in supplemental statements 
of the case issued to the veteran in January 2001 and March 
2005, the RO readjudicated the veteran's claims on the 
merits.  In the latter supplemental statement of the case, 
the RO advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, with particular 
reference in the statement of the case to 38 C.F.R. § 3.159 
and the United States Code cites relevant to the VCAA.  
Additionally, in a letter sent to the veteran in November 
2004, the RO notified him of the ways in which he and VA can 
each help to substantiate the claims.  The RO also requested 
that the veteran notify it of any other evidence or 
information that he thinks would support his claims.  

The statement of the case, supplemental statements of the 
case, and additional notification letter also provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through the rating decision, statement of the case, 
supplemental statements of the case, and additional 
notification letter, the RO informed the veteran of the 
information and evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, additional notification 
letter, rating decision, statement of the case, and 
supplemental statements of the case - all taken together - 
the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his service 
connection claims and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in October 2003.  The RO has obtained the 
veteran's service medical records, as well as VA and private 
medical treatment records identified by him.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in November 2004 and December 
2004, specifically to evaluate the current nature and 
etiology of the disabilities at issue.  The Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claims of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1) (2004); 66 Fed. Reg. 56614-56615 (Nov. 
9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (August 
3, 1998), published at 63 Fed. Reg. 56,703 (1998).  

The claims file shows that the veteran served on active duty 
from September 20, 1990, to June 27, 1991, with two prior 
years of active duty.  His service included a tour of duty in 
the Southwest Asia theater of operations from November 26, 
1990, to May 24, 1991.  

A.  Skin Disorder

The veteran claims that a skin disorder, diagnosed as 
chloasma, had its onset during service.  He asserts that his 
skin condition was persistent and triggered by something he 
came into contact with during his service in the Persian 
Gulf.  After careful consideration of the record including 
the veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran currently has a 
chronic skin disorder that is related to his period of active 
service to include service in the Persian Gulf, or that he 
currently has a skin disorder due to an undiagnosed illness.  

Service medical records do not show any treatment or 
diagnosis of a skin disorder.  The veteran was discharged 
from active service in June 1991.  Relevant post-service 
medical evidence includes VA outpatient treatment and 
examination records and Reserve records.  At the time of a VA 
general medical examination in July 1992, examination of the 
skin was essentially within normal limits.  At the time of a 
physical examination (over 40 screen) for Army Reserves in 
February 1994, the veteran's skin was evaluated as normal.  
On a Report of Medical History at that time, the veteran 
specifically denied having (or ever having had) a skin 
disease.  

The veteran subsequently participated in a VA Persian Gulf 
Registry.  During a dermatological examination in August 
1994, he complained of a rash on his hands and dark areas 
under the eyes.  His diagnoses were mild chronic contact 
dermatitis secondary to occupation (fuel hauler) and typical 
mild chloasma.  A September 1994 Persian Gulf Screening 
report notes the veteran's complaints of a skin rash, skin 
stain on his face, and growths (pimples) on the back of his 
head.  A March 1996 VA outpatient record indicates that the 
veteran complained of a rash on his face since Desert Storm, 
and also a rash on his groin.  The assessments were 
dermatophytosis and hyperpigmentation of the face (rule out 
fungal eruption, sun injury, endocrine disease, or other 
etiology).  A May 1996 VA outpatient record indicates that 
altered pigment (hyperpigmentation) under both of the 
veteran's eyes was unresponsive to certain creams.  The 
provisional diagnosis was facial rash.  On a January 1997 VA 
dermatology consultation in regard to the observed blotchy 
pigmented patches on the malar and infraorbital areas of the 
eyes, the examiner diagnosed melasma.  

At the time of a VA general medical examination in December 
1997, the diagnoses were contact dermatitis, chloasma, hair 
loss, and pimples on the back of the head.  At the time of a 
VA dermatological examination in April 1998, he complained of 
darkness around the eyes that appeared while in Kuwait (he 
said he refueled tanks while there) and occasional pimples at 
the back of his head (which he said also started when he was 
stationed in Kuwait).  The diagnoses were melasma of the 
facial region and history of folliculitis of the scalp.  In 
December 1998, the veteran underwent a quadrennial physical 
examination for Army Reserves.  His skin was evaluated as 
normal.  On a Report of Medical History at that time, the 
veteran specifically denied having (or ever having had) a 
skin disease.  

The veteran's wife indicated in a statement received in 
October 2000 that she noticed red blotches on the veteran's 
face, which gradually grew darker, when he returned from the 
Persian Gulf.  At his hearing in March 2003, the veteran 
testified that he first noticed the rash on his face in 
Kuwait, and that it flared up once in a while.  At the 
hearing, the veteran submitted a statement from a former 
fellow soldier to the effect that he noticed reddish brown 
blotches around the veteran's cheeks prior to their 
deployment back to the United States from the Persian Gulf.  
A former fellow soldier testified that he was with the 
veteran in the Persian Gulf and that they came into contact 
with jet fuel (they used it to clean up with).    

At the time of a VA examination in November 2004, the veteran 
complained of a facial rash that began in Kuwait in 1991.  He 
reported that his condition was now episodic, manifested by 
occasional redness every two months and associated with dark 
spots to the face around the paranasal sinus area and sides 
of the face.  He indicated that the condition lasted for 
three days and was relieved with nonspecific cream.  He 
stated that his condition had been improved.  The diagnosis 
was chloasma, melasma, and facial rash resolved.  The 
examiner opined that the veteran did not have any more 
chronic disability resulting from chloasma, melasma, or rash.  
He indicated that the veteran probably had some mild 
chloasma, which was a normal finding in dark skinned 
individuals like Hispanics and which could have developed 
with exposure to a lot of sun.  The examiner noted that the 
veteran did not presently have any more signs of the skin 
condition and that it had resolved.  He stated that there was 
no chronic disability, whether related to the Persian Gulf 
service or due to any undiagnosed illness.  

In short, there is no current objective medical evidence of a 
skin disability.  Further, the Board also finds that there is 
no competent evidence showing that the veteran currently has 
a chronic skin disability that can be related to service or 
to an undiagnosed illness.  Without evidence of a present 
disability, there can be no service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Despite the assertions of the veteran and his wife of a 
chronic skin disability related to service, they, as 
laypersons, are not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for a 
skin disability.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

B.  Sinus Disorder

The veteran claims that a sinus disorder had its onset during 
service.  He asserts that his sinus condition was related or 
caused by substances he came into contact with during his 
service in the Persian Gulf.  He specifically notes that 
while in Kuwait he inhaled smoke from oil wells and that ever 
since then he has experienced sinus problems, sneezing, runny 
nose, and mucous buildup.  After careful consideration of the 
record including the veteran's contentions, the Board finds 
that there is no competent evidence showing that the veteran 
currently has a chronic sinus disorder that is related to his 
period of active service to include service in the Persian 
Gulf, or that he currently has a sinus disorder due to an 
undiagnosed illness.  

Service medical records do not show any treatment or 
diagnosis of a sinus disorder.  The veteran was discharged 
from active service in June 1991.  Relevant post-service 
medical evidence includes VA outpatient treatment and 
examination records, private treatment records, and Reserve 
records.  At the time of a VA general medical examination in 
July 1992, the nose, sinuses, mouth and throat were evaluated 
as essentially within normal limits.  At the time of a 
physical examination (over 40 screen) for Army Reserves in 
February 1994, the veteran's nose and sinuses were evaluated 
as normal.  On a Report of Medical History at that time, the 
veteran specifically denied having (or ever having had) 
sinusitis or ear, nose, or throat trouble.  The veteran 
subsequently participated in a VA Persian Gulf Registry but 
did not report any health problems related to his sinuses 
during an examination in August 1994.  An October 1996 VA 
outpatient record indicates that the veteran complained of a 
runny nose with paranasal pressure.  The assessment was 
allergic rhinitis, and Nasacort was prescribed (such 
medication was later noted as being ineffective).  In April 
1997, he was diagnosed with respiratory tract infection, 
manifested by head and chest congestion.  

At the time of a December 1997 VA general medical 
examination, the nose, sinuses, mouth and throat were 
evaluated as essentially within normal limits.  A March 1998 
VA outpatient record indicates that the veteran had nasal 
congestion and was diagnosed with upper respiratory 
infection.  Medical records dated in November 1998 and 
December 1998 from T.M., M.D., a private otolaryngologist, 
indicate that the veteran reported a several year history of 
increasing nasal obstruction, for which he had been treated 
without improvement.  The veteran had a CT scan of the 
sinuses.  The doctor's assessment was nasal septal deviation 
with obstructing nasal polyps and pansinusitis.  In November 
1998 the veteran underwent septoplasty and bilateral nasal 
endoscopic sinus surgery.  On a postoperative follow-up visit 
in December 1998, the assessment was inverted sinus 
papilloma, for which the veteran was to be followed closely 
for a long period of time for recurrence and, if necessary, 
surgical intervention.  In December 1998, the veteran 
underwent a quadrennial physical examination for Army 
Reserves.  His nose and sinuses were evaluated as normal.  On 
a Report of Medical History at that time, the veteran 
reported having sinusitis and ear, nose, or throat trouble.  
His recent surgery was noted, and he indicated that he was 
having no problems since the surgery.  

The veteran's wife indicated in a statement received in 
October 2000 that she noticed that the veteran "sniffled and 
sneezed" a lot when he returned from the Persian Gulf, which 
worsened into a sinus infection and polyps.  At his hearing 
in March 2003, the veteran testified that problems with his 
nose, such as a runny nose, were first encountered in Kuwait 
and worsened after service to the point where a private 
specialist diagnosed deviated septum and polyps.  He stated 
that the specialist could not attribute, with certainty, his 
nasal disability to the residue of burning oil wells in 
Kuwait, as there were a variety of reasons it could occur.  A 
former fellow soldier testified that he was with the veteran 
in the Persian Gulf and that they were exposed to jet fuel 
and clouds of smoke.  

At the time of a VA examination in November 2004, the veteran 
reported that his sinus problems began around 1991, when he 
recalled sneezing and blowing his nose with black-colored 
mucous.  (He indicated that he was stationed in areas with a 
lot of oil fumes that caused nasal congestion.)  He indicated 
that the condition worsened after service and that he 
eventually underwent surgery.  He reported that his condition 
improved after the surgery but that he had noticed his 
condition worsening over the previous six months.  He 
currently complained of interference with breathing through 
his nose and frequent nasal congestion.  A physical 
examination and CT scan of the sinuses were performed.  The 
diagnoses were residuals of nasal septal deviation with 
secondary vasomotor rhinitis, with no evidence of chronic 
sinusitis; and nasal polyps surgically removed, resolved.  
The examiner opined that the sinus problems were secondary to 
residuals of the nasal septal deviation and were not due to 
any undiagnosed illness or residuals of the Persian Gulf War.  
He indicated that it was unknown when the nasal septal 
deviation occurred.  He stated that it was well known in 
medical literature that a nasal septal deviation could cause 
some nasal polyps and chronic rhinitis.  He felt that the 
current nasal symptoms were most likely due to vasomotor 
rhinitis secondary to the surgery, and that the veteran's 
condition was not secondary to any undiagnosed illness or to 
any residuals of the Persian Gulf War.  

In short, the record is devoid of any medical evidence 
relating the veteran's sinus disorder to his period of 
service to include his Persian Gulf service.  Further, the 
Board also finds that there is no competent evidence showing 
that the veteran currently has a chronic sinus disorder that 
is attributable to an undiagnosed illness.  

Despite the assertions of the veteran and his wife of a 
chronic sinus disorder related to service, they, as 
laypersons, are not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for a 
sinus disorder.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

C.  Chronic Disability Manifested by Fatigue and a Sleeping 
Disorder

The veteran claims that a chronic disability manifested by 
fatigue and a sleeping disorder had its onset during his 
Persian Gulf service.  He asserts that during the last part 
of the Gulf War he felt tired and had trouble sleeping at 
night.  He believed this to be caused by an erratic schedule 
of delivering fuel to different locations throughout his 
tour.  He indicated that ever since then he has had an 
ongoing struggle with fatigue and sleeping problems, even 
though he quit drinking alcohol in March 1998.  He asserts 
that he has been falling asleep at the most inopportune 
times, which could be dangerous given that his job required 
him to be alert.  

After careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran currently has a 
chronic disability manifested by fatigue and a sleeping 
disorder that are related to his period of active service to 
include service in the Persian Gulf, or that he currently has 
such conditions due to an undiagnosed illness.  

Service medical records do not show any treatment or 
diagnosis of a disorder manifested by fatigue or a sleeping 
disorder.  The veteran was discharged from active service in 
June 1991.  Relevant post-service medical evidence includes 
VA outpatient treatment and examination records, private 
treatment records, and Reserve records.  At the time of a VA 
general medical examination in July 1992, there were no 
complaints or diagnosis of fatigue or a sleeping disorder.  
At the time of a physical examination (over 40 screen) for 
Army Reserves in February 1994, the veteran was evaluated as 
normal.  On a Report of Medical History at that time, the 
veteran specifically denied having (or ever having had) 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  The veteran subsequently 
participated in a VA Persian Gulf Registry.  During an 
examination in August 1994, he complained of fatigue for over 
three years and an inability to sleep soundly for what seemed 
to be two to three years.  The provisional diagnosis was 
depression.  He was further evaluated in late August 1994.  
The diagnosis was dysthymic disorder.  A September 1994 
Persian Gulf Screening report notes the veteran's complaints 
of fatigue and taking constant naps during the day.  The 
assessment was poor sleep habits - questionable depression 
versus personality.  A March 1996 VA outpatient record 
indicates that the veteran still had morning insomnia and 
fatigue.  The assessment was rule out dysthymia.  A May 1996 
VA outpatient record indicates that sleeping pills did not 
help him.  The assessment was insomnia "am + pm" that was 
probably due to work schedule.  At the time of a January 1998 
VA psychiatric examination, the veteran reported that he 
still had problems with his sleep, indicating that he had had 
insomnia since the Gulf War.  He also complained of feeling 
tired all the time.  The diagnoses were alcohol dependence, 
insomnia secondary to alcohol dependence, and insomnia with 
circadian rhythm features.  

In a statement received in March 1998, the veteran's 
supervisor from 1986 through September 1994 observed that the 
veteran's work performance after his return from the Persian 
Gulf had noticeably declined from what it had been prior to 
his service in the Persian Gulf.  He stated that the veteran 
became tired easily and took naps on his breaks.  The veteran 
had his wife pick him up early on some days due to his 
tiredness.  The supervisor also noticed that the veteran, 
after the Gulf War, had terrible mood swings.  

At the time of a quadrennial physical examination for Army 
Reserves in December 1998, the veteran was evaluated as 
normal, neurologically and psychiatrically.  On a Report of 
Medical History at that time, the veteran specifically denied 
having (or ever having had) frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  A December 1998 VA outpatient record indicates that 
the veteran subsequently complained of insomnia, an inability 
to concentrate, and fatigue.  He reported that he quit his 
heavy use of alcohol in March 1998 but that he still felt 
tired.  The provisional diagnosis was rule out depression.  
In a private record dated in July 2000, the veteran was 
diagnosed with narcolepsy.  An August 2000 private treatment 
record indicates that the veteran was better on narcolepsy 
medication.  

In a statement received in October 2000, the veteran's wife 
indicated that she was most worried about the veteran's 
sleeping difficulties, which she stated had been going on for 
years.  She noted that even though the veteran had stopped 
drinking in March 1998, he continued to have a sleeping 
problem.  At his hearing in March 2003, the veteran testified 
about experiencing fatigue and sleepiness during service in 
the Persian Gulf.  He said that he did not agree with VA's 
assessment that his conditions were related to depression and 
alcohol dependency.  At the hearing, the veteran submitted a 
statement from a former fellow soldier to the effect that he 
noticed a lack of motivation in the veteran during service in 
the Persian Gulf and that while in the Persian Gulf the 
veteran had complained about exhaustion.  

At the time of a VA general medical examination in November 
2004, the veteran complained of fatigue with sleeping 
problems and narcolepsy.  He reported that his conditions 
began in 1991 in the Persian Gulf.  A physical examination 
and additional studies were performed.  He was positive for 
the parvovirus antibody and an Epstein-Barr virus screen was 
noted to be in the high range.  A sleep study was also 
conducted.  The diagnoses were symptomatic moderate 
obstructive sleep apnea with significant oxygen desaturation 
and narcolepsy (which the examiner had noted, earlier in the 
report, was likely not an accurate diagnosis and deferred 
evaluation of the disorder to a psychiatric examiner).  The 
examiner noted that laboratory results revealed that the 
veteran had been exposed previously to parvovirus infection, 
which according to medical literature could produce residuals 
of fatigue and joint pain in a small percentage of those so 
exposed.  The examiner also remarked that the veteran had 
evidence of sleep disturbance mostly related to moderate 
sleep apnea, which could also cause fatigue.  He stated that 
sleep apnea was a well known diagnosis in the medical 
literature, so the veteran did not have an undiagnosed 
condition related to fatigue.  While noting that the veteran 
also had evidence of previous Epstein-Barr virus infection 
with secondary infectious monodeuism, which would explain his 
previous episodes of fatigue, the examiner did not find that 
the veteran's present symptoms of fatigue, which were held to 
be attributable to sleep apnea, were secondary to his service 
in the Persian Gulf.  

At the time of a VA psychiatric examination in December 2004, 
the veteran reported a diagnosis of narcolepsy in the past.  
The examiner noted that it appeared that the veteran's 
reported symptoms were not consistent with this diagnosis but 
rather more likely than not an outcome of his breathing-
related sleep disorder.  The diagnoses were breathing-related 
sleep disorder, and alcohol dependence in sustained full 
remission.   

In short, the record is devoid of any medical evidence 
relating the veteran's fatigue and sleeping disorder to his 
period of service to include his Persian Gulf service.  
Further, the Board also finds that there is no competent 
evidence showing that the veteran currently has a chronic 
disability manifested by fatigue and a sleeping disorder that 
are attributable to undiagnosed illnesses.  

Despite the assertions of the veteran and others (wife, 
supervisor, fellow soldier) of fatigue and a sleeping 
disorder related to service, they, as laypersons, are not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claims of service connection for a 
chronic disability manifested by fatigue and a sleeping 
disorder.  As the preponderance of the evidence is against 
the veteran's claims, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

D.  Shoulder and Wrist Disorder

The veteran claims that a shoulder and wrist disorder had its 
onset during his Persian Gulf service.  He asserts that he 
had a burning sensation and numbing pain when he overused his 
extremity and did a lot of lifting.  He believes that his 
condition began when he fell off a truck during service and 
landed on his right knee and right arm.  He states that he 
had muscle pain (between the deltoid and pectoral muscles) 
and that he lost strength in his arm.   It is noted that the 
veteran is currently service-connected for chronic patellar 
tendonitis involving the right knee associated with an old 
tear of the medial collateral ligament, and tendonitis of the 
right (minor) 5th finger.  

After careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran currently has a 
shoulder and wrist disorder that is related to his period of 
active service to include service in the Persian Gulf, or 
that he currently has such a disorder due to an undiagnosed 
illness.  

Service medical records show that the veteran sustained 
injury to his right hand and right knee when he "jumped" 
from the cab of a 5-ton truck in Kuwait in February 1991.  A 
May 1991 redeployment physical examination references these 
injuries, and a physical examination of the upper extremities 
was normal.  The veteran was discharged from active service 
in June 1991.  Relevant post-service medical evidence 
includes VA outpatient treatment and examination records and 
Reserve records.  At the time of a VA general medical 
examination in July 1992, the veteran reported that he had 
injured his right hand in February 1991 when he fell off a 
parked military truck.  He complained of continuing pain in 
the right hand.  X-rays of the right hand were normal.  The 
diagnoses were myalgia and status post sprain of the right 
hand.  

At the time of a physical examination (over 40 screen) for 
Army Reserves in February 1994, the veteran's upper 
extremities were evaluated as normal.  On a Report of Medical 
History at that time, the veteran specifically denied having 
(or ever having had) swollen or painful joints, or a painful 
or "trick" shoulder or elbow.  The veteran subsequently 
participated in a VA Persian Gulf Registry.  During an 
examination in August 1994, there was no diagnosis of a 
shoulder or hand disorder.  A September 1994 Persian Gulf 
Screening report notes the veteran's complaints of sharp 
pains in the elbows and shoulders.  At the time of a VA 
examination in June 1997, X-rays of the right hand and wrist 
were negative.  The diagnoses included myositis and myalgias 
involving the right hand.  

At the time of a December 1997 VA general medical 
examination, the veteran complained of pain involving the 
shoulders with pain radiating down both upper extremities and 
associated numbness, which he stated began in March 1991.  He 
indicated that the symptoms had worsened over the past year.  
X-rays of both shoulders were normal.  Electromyography (EMG) 
and nerve conduction studies of both upper extremities were 
abnormal, reflecting bilateral median nerve carpal tunnel 
syndrome.  The diagnoses were chronic bursitis involving both 
shoulders associated with bilateral median nerve carpal 
tunnel syndrome involving both upper extremities by EMG.  In 
December 1998, the veteran underwent a quadrennial physical 
examination for Army Reserves.  His upper extremities were 
evaluated as normal.  On a Report of Medical History at that 
time, the veteran specifically denied having (or ever having 
had) swollen or painful joints, or a painful or "trick" 
shoulder or elbow.  

At his hearing in March 2003, the veteran testified that his 
shoulder condition was attributable to an injury he received 
during service when he fell off a truck and also injured his 
right knee and right hand.  He stated that he did not receive 
treatment at the time of the injury.  He specified that he 
injured his right shoulder.  He stated that he has had 
problems with his shoulder off and on ever since then, with 
daily pain at present.  A former fellow soldier also 
testified that he was present when the veteran fell off a 
tanker truck.  

At the time of a VA general medical examination in November 
2004, the veteran complained of bursitis of the shoulder with 
carpal tunnel syndrome, which he stated began in service when 
he fell from a truck in 1991.  He complained of constant 
right shoulder pain, as well as numbness in the right 
shoulder down to the hand and numbness and tingling in both 
hands.  X-rays of the cervical spine showed mild degenerative 
disc disease at C5-6.  X-rays of the shoulders, hands, and 
wrists were negative.  An MRI of the right shoulder showed 
acromioclavicular arthrosis.  An MRI of the cervical spine 
showed disc bulging.  The diagnoses were right shoulder 
osteoarthritis, left shoulder bursitis, and bilateral carpal 
tunnel syndrome (improved, with symptoms only and no physical 
findings).  The examiner opined that the veteran basically 
did not have any undiagnosed condition related to the 
shoulder.  He also opined that the shoulder condition was not 
related or secondary to the veteran's service in the Persian 
Gulf, finding that the osteoarthritis in the right shoulder 
in particular represented a normal progression of the disease 
related to frequent use of the arms during all his years as a 
truck driver and presently as a forklift operator.  With 
regard to the carpal tunnel syndrome, the examiner found that 
it too was not related to an undiagnosed condition, nor was 
it related to the shoulders.  He opined that the carpal 
tunnel syndrome was due to overuse of the hands during all 
the veteran's years as a truck driver and presently forklift 
operator.  Further, the examiner found that the carpal tunnel 
syndrome was not related to the veteran's service in the 
Persian Gulf, on the basis that there was no contemporary 
medical evidence of complaints about these symptoms.  

In short, the record is devoid of any medical evidence 
relating the veteran's shoulder and wrist (as separate and 
distinct from his service-connected hand) disorder to his 
period of service to include his Persian Gulf service.  
Further, the Board also finds that there is no competent 
evidence showing that the veteran currently has a shoulder 
and wrist disorder that is attributable to an undiagnosed 
illness.  

Despite the veteran's assertions of a shoulder and wrist 
disorder related to service, he, as a layperson, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for a 
shoulder and wrist disorder.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a skin disorder, claimed as chloasma 
and to include claimed as due to undiagnosed illness, is 
denied.

Service connection for a sinus disorder, to include claimed 
as due to undiagnosed illness, is denied.

Service connection for a chronic disability manifested by 
fatigue, to include claimed as due to undiagnosed illness, is 
denied.

Service connection for a sleeping disorder, to include 
claimed as due to undiagnosed illness, is denied.

Service connection for a shoulder and wrist disorder, to 
include claimed as due to undiagnosed illness, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


